             Law Office of Brent R.
Case 4:18-cv-00019-JMK              Cole, P.C. 82-3
                                 Document      1427.001Filed
                                                        Exhibit11/25/20
                                                               3   1 of 2 Page 1 of 2
             Law Office of Brent R.
Case 4:18-cv-00019-JMK              Cole, P.C. 82-3
                                 Document      1427.001Filed
                                                        Exhibit11/25/20
                                                               3   2 of 2 Page 2 of 2
